Citation Nr: 1824750	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  16-45 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non service-connected (NSC) death pension benefits.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.  He died in December 1996.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that VA has incorrectly calculated her countable income for pension purposes because certain medical expenses were not considered.  

Since the issuance of the August 2016 statement of the case, the appellant has submitted new evidence of unreimbursed medical expenses, including costs for weekly at-home care, medications and medical bills.  Despite some conflicting language in the April 2018 informal hearing presentation as to whether the representative waived initial AOJ review of the evidence, it appears that the representative did ultimately request that the AOJ review the new evidence to determine the appellant's eligibility.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the appeal considering all evidence received since the August 2016 SOC.  If the claim remains denied, provide the appellant and her representative with a SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

